DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Pat. App. Pub. No. 2018/0190433).
With respect to claim 1, Cho discloses a capacitor component, comprising: a lamination portion in which first and second internal electrodes are disposed to face each other in a first direction and separated from each other by a dielectric layer (see FIG. 3, elements 101, 111, 112, and 113 and paragraph [0036]); and a body comprising the lamination portion and first and second connection portions disposed on both sides of the lamination portion in a second direction (see FIG. 3, elements 120 and paragraph [0040], perpendicular to the first direction (see FIG. 3), and connected to the first and second internal electrodes, respectively (see FIG. 3, wherein elements 120 are connected to elements 111 and 112, respectively), wherein the first and second connection portions each comprise a metal layer comprising nickel (see paragraph [0042]) and disposed on the lamination portion and a ceramic 
With respect to claim 4, Cho is considered to anticipate that each of the first and second connection portion is formed by transferring the ceramic layer in a sheet form and the metal layer in a sheet form in the second direction.  See FIGS. 6 and 7, noting that the ceramic layer 130 and the metal layer 120 are cut and transferred as sheets.  Further, the Office notes that claim 4 is directed toward a product-by-process limitation, which is only granted patentable weight for the structure indicated by the same (i.e., a ceramic layer and metal layer), not any process limitations by which the structure is formed.  See MPEP 2113.
With respect to claim 5, Cho discloses that a ratio of a minimum thickness to a maximum thickness of each of the first and second connection portions is 0.9 to 1.0.  See Cho, FIGS. 6 and 7 and paragraph [0009], which teach that layers 120 and 130 are formed to have a consistent thickness, such that the ratio between minimum and maximum is 1.0.
With respect to claim 7, Cho discloses that the lamination portion comprises: a capacitance forming portion comprising the first and second internal electrodes with the dielectric layer therebetween, and upper and lower protective portions respectively disposed on upper and lower portions of the capacitance forming portion. See FIG. 3 and paragraph [0038], citing an active region and cover regions.
With respect to claim 12, Cho discloses first and second external electrodes disposed on the first and second connection portions, respectively.  See FIG. 3, elements 141/151 and paragraph [0045].
With respect to claim 15, Cho discloses that a ratio of a minimum thickness to a maximum thickness of each of the first and second external electrodes is 0.9 to 1.0.  See paragraph [0005], noting that the problem Cho is attempting to solve relates to the uneven thickness between the central and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433) in view of Nishisaka et al. (US Pat. App. Pub. 2018/0096791).
With respect to claim 2, Cho fails to explicitly teach that a thickness of the metal layer is in a range from 1 µm to 10 µm.
Nishisaka, on the other hand, teaches that a metal layer 141a, which contacts the surfaces of the layering portion, has a thickness between 1 µm to 10 µm.  See FIG. 2 and paragraph [0052].  Such an arrangement results in appropriate fixing strength for the metal layers.  See paragraph [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify Cho, as taught by Nishisaka, in order to provide an appropriate fixing strength for the metal layers.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433).
With respect to claim 3, Cho fails to explicitly teach that a thickness of the ceramic layer is in a range from 3 to 15 µm.
However, Cho focuses on a reduction in the thickness of the external electrodes while preventing the permeation of moisture into the capacitor body.  See paragraph [0006].  One aspect to achieve this is to include a ceramic layer disposed on the outer surface of the body.  See paragraph [0044].  Thus, the ceramic layer in the prior art provides the same function as that recited in the instant application.  It has been established that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., .  
Claims 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433) in view of Harada (US Pat. App. Pub. No. 2019/0355518).
With respect to claim 6, Cho fails to teach that each of corners of the body has a rounded shape.
Harada, on the other hand, teaches that each of corners of the body has a rounded shape.  See FIGS. 2-4 and paragraph [0059].  Such an arrangement results in moisture prevention.  See paragraph [0090].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to provide moisture prevention.
With respect to claim 8, Cho fails to teach that R1/tp is greater than or equal to 0.3 and less than or equal to 1.4, where tp is a thickness of each of the upper and lower protective portions and R1 is a radius of curvature of the edge of the body in a first and second directional cross section.
Harada, on the other hand, teaches that R1/tp is in a range from 0.3 to 1.4, where tp is a thickness of each of the upper protective portion and the lower protective portion, and R1 is a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the first and second directions.  See paragraphs [0088] and [0104], wherein R1 is between 5.4 to 10 µm and tp is 10 µm, meaning R1/tp is .54 to 1.0.  Such an arrangement results in moisture prevention.  See paragraph [0090].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to prevent moisture.
With respect to claim 9, Cho fails to teach that a thickness of each of the upper and lower protective portions is 25 µm or less.
Harada, on the other hand, teaches that a thickness of each of the upper and lower protective portions is 25 µm or less.  See paragraph [0104], citing a thickness of 10 µm.  Such an arrangement results in moisture prevention.  See paragraph [0110].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to prevent moisture.
With respect to claim 10, Cho fails to teach that the capacitor component comprises first and second margin portions disposed on surfaces of the lamination portion in a third direction, respectively.
Harada, on the other hand, teaches first and second margin portions disposed on surfaces of the lamination portion in a third direction, respectively.  See FIG. 4, element SM1/SM2.  Such an arrangement protects the inner electrodes from the external environment.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to protect the inner electrodes from the external environment.
With respect to claim 11, the combined teachings of Cho and Harada teach that R2/Wm is greater than or equal to 0.3 and less than or equal to 1.4, where Wm is a thickness of each of the first and second margin portions and R2 is a radius of curvature of the edge the body in a second and third directional cross section.  See Harada, paragraphs [0087]-[0088] and [0105], noting an R2 between 5.4 and 10 micrometers and Wm of 15, such that R2/Wm = 5.4/15 to 10/15 = .36 to .67.
With respect to claim 13, Cho fails to explicitly disclose that a thickness of each of the first and second external electrodes is in a range of 5 µm to 25 µm.
Harada, on the other hand, discloses that each of the first and second external electrodes is in a range of 5 µm to 25 µm.  See paragraph [0135].  Such an arrangement results in moisture prevention.  See paragraph [0135].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to prevent moisture.
With respect to claim 14, Cho fails to explicitly teach that the first and second external electrodes comprise nickel.  
Harada, on the other hand, teaches that the first and second external electrodes comprise nickel.  See paragraph [0067].  Such an arrangement works as part of an electrode which prevents moisture.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Cho, as disclosed by Harada, in order to prevent moisture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848